DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 104700780 A, published 6/10/2015; *please note: US 2018/0005569 will be relied upon as an English translation of CN 104700780 A) in view of Sun et al. (US 2017/0110054) and Lee (US 2019/0096336).

Regarding claim 1, Li discloses a pixel circuit (abstract, fig. 2, ¶ 34-35), comprising: a first thin film transistor (fig. 2, T3), a second thin film transistor (fig. 2, T1), a third thin film transistor (fig. 2, T2), a fourth thin film transistor (fig. 2, T5), a fifth thin film transistor (fig. 2, T6), a sixth thin film transistor (fig. 2, T7), a seventh thin film transistor (fig. 2, T4), a light-emitting diode (fig. 2, L) and a storage capacitor (fig. 2, Cst),
	a gate of the first thin film transistor being separately connected to a drain of the second thin film transistor, a source of the third thin film transistor and one terminal of the storage capacitor (fig. 2, see ¶ 35-46),
	a source of the second thin film transistor being connected to an initial voltage signal line (fig. 2, see ¶ 35-46, Vint),
	the other terminal of the storage capacitor being separately connected to a drain of the fourth thin film transistor and a source of the fifth thin film transistor (fig. 2, see ¶ 35-46),
	a source of the fourth thin film transistor being connected to a reference voltage signal line (fig. 2, see ¶ 35-46, Vsus);
	a source of the first thin film transistor being separately connected to a drain of the fifth thin film transistor, a drain of the sixth thin film transistor and a source of the seventh thin film transistor (fig. 2, see ¶ 35-46),
	a source of the sixth thin film transistor being connected to a first power source (fig. 2, see ¶ 35-46, VDD),
	a drain of the seventh thin film transistor being connected to a data line (fig. 2, see ¶ 35-46, Vdata);

	a cathode of the light-emitting diode being connected to a second power source (fig. 2, see ¶ 35-46, VSS),
	wherein Vint is assigned, via the second thin film transistor, on the gate of the first thin film transistor and the one terminal of the storage capacitor, the Vint is an initial voltage that initializes the gate of the first thin film transistor and the one terminal of the storage capacitor when the second thin film transistor is on-state (fig. 2, see ¶ 35-46, Vint assigned via T1),
	and Vref is a reference voltage assigned, via the fourth thin film transistor, on the other terminal of the storage capacitor when the fourth thin film transistor is on-state (fig. 2, see ¶ 35-46, Vsus assigned via T5),
	wherein the gate of the fourth thin film transistor is connected to a second scan line, when a second scan signal provided by the second scan line controls the fourth thin film transistor to make the fourth thin film transistor in the on-state, the reference voltage applies a voltage to the other terminal of the storage capacitor (figs. 2-5, Vgate, see ¶ 59, ¶ 75-77; see also fig. 9).
	Li fails to disclose wherein gates of the fourth thin film transistor and the seventh thin film transistor are controlled by different scan signals, and wherein on or off-state of the second and fourth thin film transistors are same in each scanning stage, wherein the fourth thin film transistor is the on-state by the second scan signal only during an initial scanning stage.
	

	Li and Sun are both directed to driving circuits for OLED display devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Li with the connection arrangement of Sun since such a modification provides the transistor M2 may be turned on with the first scanning signal (Sun, ¶ 31) and enables a more uniform current distribution and luminance distribution across the entire display panel (Sun, ¶ 44).

	Lee teaches wherein on or off-state of the second and fourth thin film transistors are same in each scanning stage (figs. 5 and 6, see ¶ 117-126, VREF1 is supplied to node N2 via T2 at the same time VREF2 is supplied to node N1 via T7; T2 and T7 controlled by SCAN(i-1)),
	wherein the fourth thin film transistor is the on-state by the second scan signal only during an initial scanning stage (figs. 5 and 6, see ¶ 117-126, VREF1 is supplied to node N2 via T2 at the same time VREF2 is supplied to node N1 via T7; T2 and T7 controlled on by SCAN(i-1) during ‘Initial’ scanning stage).
	Li in view of Sun and Lee are both directed to driving circuits for OLED display devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Li in view of Sun with the initialization of Lee since such a modification provides a response speed in 

	Regarding claim 2, Li discloses wherein the first power source supplies a power source voltage to the first thin film transistor; and a current flows into the second power source when the light-emitting diode emits light (figs. 2-3, fig. 6, see ¶ 61-69).

	Regarding claim 3, Li discloses wherein the reference voltage signal line provides a reference voltage (figs. 2-5, Vsus, see ¶ 59, ¶ 75-77);
	the initial voltage signal line provides an initial voltage, the initial voltage initializes the gate of the first thin film transistor and the one terminal of the storage capacitor (figs. 2-4, ¶ 56-58);
	the data line provides a data voltage (figs. 2-3, fig. 5, see ¶ 59);
	and the reference voltage and the initial voltage are negative voltages (figs. 2-3, ¶ 59, ¶ 75-77; *Examiner takes official notice that negative voltages are well-known in the art*).

	Regarding claim 4, Li discloses wherein a gate of the second thin film transistor is connected to a first scan line, when a first scan signal provided by the first scan line controls the second thin film transistor to make the second thin film transistor in an on-state, the initial voltage initializes the gate of the first thin film transistor and one terminal of the storage capacitor (figs. 2-4, Vreset, see ¶ 56-58; see also fig. 9);

	a gate of the fifth thin film transistor and a gate of the sixth thin film transistor are connected to a fourth scan line, when a fourth scan signal provided by the fourth scan line controls the fifth thin film transistor and the sixth thin film transistor to make the fifth thin film transistor and the sixth thin film transistor in the on-state, a current flows through the light-emitting diode (figs. 2-6, EM, see ¶ 61-69; see also fig. 9).

	Regarding claim 5, Li discloses wherein when the fourth scan line controls the fifth thin film transistor and the sixth thin film transistor to make the fifth thin film transistor and the sixth thin film transistor in the on-state, the first power source separately applies voltages to the source of the first thin film transistor and the other terminal of the storage capacitor, and the current flowing through the light-emitting diode is independent of the first power source under an action of the storage capacitor (figs. 2-6, EM, see ¶ 61-69, driving current independent of VDD; see also fig. 9).

	Regarding claim 6, Li discloses wherein the first thin film transistor is a driving thin film transistor and a P-type thin film transistor; and each of the second thin film transistor, the third thin film transistor, the fourth thin film transistor, the fifth thin film 

	Regarding claim 7, Li discloses a driving method of a pixel circuit, the pixel circuit (abstract, fig. 2, ¶ 34-35), having a first thin film transistor (fig. 2, T3), a second thin film transistor (fig. 2, T1), a third thin film transistor (fig. 2, T2), a fourth thin film transistor (fig. 2, T5), a fifth thin film transistor (fig. 2, T6), a sixth thin film transistor (fig. 2, T7), a seventh thin film transistor (fig. 2, T4), a light-emitting diode (fig. 2, L) and a storage capacitor (fig. 2, Cst),
	a gate of the first thin film transistor being separately connected to a drain of the second thin film transistor, a source of the third thin film transistor and one terminal of the storage capacitor (fig. 2, see ¶ 35-46),
	a source of the second thin film transistor being connected to an initial voltage signal line (fig. 2, see ¶ 35-46, Vint),
	the other terminal of the storage capacitor being separately connected to a drain of the fourth thin film transistor and a source of the fifth thin film transistor (fig. 2, see ¶ 35-46),
	and a source of the fourth thin film transistor being connected to a reference voltage signal line (fig. 2, see ¶ 35-46, Vsus);
	a source of the first thin film transistor being separately connected to a drain of the fifth thin film transistor, a drain of the sixth thin film transistor and a source of the seventh thin film transistor (fig. 2, see ¶ 35-46),

	and a drain of the seventh thin film transistor being connected to a data line (fig. 2, see ¶ 35-46, Vdata);
	a drain of the first thin film transistor being separately connected to a drain of the third thin film transistor and an anode of the light-emitting diode (fig. 2, see ¶ 35-46),
	and a cathode of the light-emitting diode being connected to a second power source (fig. 2, see ¶ 35-46, VSS),
	wherein the gate of the fourth thin film transistor is connected to a second scan line, when a second scan signal provided by the second scan line controls the fourth thin film transistor to make the fourth thin film transistor in the on-state, the reference voltage applies a voltage to the other terminal of the storage capacitor (figs. 2-5, Vgate, see ¶ 59, ¶ 75-77; see also fig. 9)
	the driving method comprising: in a first stage, controlling, by a first scan signal, the second thin film transistor to change the second thin film transistor from an off-state to an on-state and initializing, by the initial voltage, the gate of the first thin film transistor and one terminal of the storage capacitor, and controlling, by the second scan signal, the fourth thin film transistor to change the fourth thin film transistor from the off-state to the on-state and applying, by the reference voltage, a voltage to the other terminal of the storage capacitor, and controlling, by a third scan signal, the third thin film transistor and the seventh thin film transistor to make the third thin film transistor and the seventh thin film transistor in the off-state, and controlling, by a fourth scan signal, the fifth thin film transistor and the sixth thin film transistor to change the fifth thin film transistor and 
	in a second stage, controlling, by the first scan signal, the second thin film transistor to change the second thin film transistor from the on-state to the off-state, and controlling, by the second scan signal, the fourth thin film transistor to change the fourth thin film transistor from the on-state to the off-state, and controlling, by the third scan signal, the third thin film transistor and the seventh thin film transistor to change the third thin film transistor and the seventh thin film transistor from the off-state to the on-state and compensating for the threshold voltage of the first thin film transistor, and controlling, by the fourth scan signal, the fifth thin film transistor and the sixth thin film transistor to make the fifth thin film transistor and the sixth thin film transistor in the off-state (figs. 2-3, figs. 5-6, second stage comprises P2 and P3, see ¶ 59-69, see also ¶ 75; see also fig. 9);
	in a third stage, controlling, by the first scan signal, the second thin film transistor to make the second thin film transistor in the off-state, and controlling, by the second scan signal, the fourth thin film transistor to make the fourth thin film transistor in the off-state, and controlling, by the third scan signal, the third thin film transistor and the seventh thin film transistor to change the third thin film transistor and the seventh thin film transistor from the on-state to the off-state, and controlling, by the fourth scan signal, the fifth thin film transistor and the sixth thin film transistor to change the fifth thin film transistor and the sixth thin film transistor from the off-state to the on-state, and a current flowing through the light-emitting diode and the light-emitting diode emitting light (figs. 2-3, fig. 6, third stage comprises P3, see ¶ 61-69; see also fig. 9).

	and Vref is the reference voltage assigned, via the fourth thin film transistor, on the other terminal of the storage capacitor when the fourth thin film transistor is on-state (fig. 2, see ¶ 35-46, Vsus assigned via T5).
	Li fails to disclose wherein gates of the fourth thin film transistor and the seventh thin film transistor are controlled by different scan signals, wherein the fourth thin film transistor is the on-state by the second scan signal only during an initial scanning stage, and wherein on or off-state of the second and fourth thin film transistors are same in each scanning stage.
	
	Sun teaches wherein gates of the fourth thin film transistor and the seventh thin film transistor are controlled by different scan signals (figs. 1-3, M2 controlled by S1, M4 controlled by S2, see ¶ 19, ¶ 21, ¶ 28-39).
	Li and Sun are both directed to driving circuits for OLED display devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Li with the connection arrangement of Sun since such a modification provides the transistor M2 may be turned on with the first scanning signal (Sun, ¶ 31) and enables a more uniform 

	Lee teaches wherein the fourth thin film transistor is the on-state by the second scan signal only during an initial scanning stage (figs. 5 and 6, see ¶ 117-126, VREF1 is supplied to node N2 via T2 at the same time VREF2 is supplied to node N1 via T7; T2 and T7 controlled on by SCAN(i-1) during ‘Initial’ scanning stage),
	wherein on or off-state of the second and fourth thin film transistors are same in each scanning stage (figs. 5 and 6, see ¶ 117-126, VREF1 is supplied to node N2 via T2 at the same time VREF2 is supplied to node N1 via T7; T2 and T7 controlled by SCAN(i-1)).
	Li in view of Sun and Lee are both directed to driving circuits for OLED display devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Li in view of Sun with the initialization of Lee since such a modification provides a response speed in the sampling period can be easily adjusted (Lee, ¶ 125) and allows easy compensation for degradation (Lee, ¶ 125).

	Regarding claim 11, this claim is rejected under the same rationale as claim 1.

	Regarding claim 12, Li discloses wherein a first stage, a second stage and a third stage are provided as the scanning stage of the pixel circuit (figs. 2-6, ¶ 59-69, first 
	wherein in the first stage, a gate voltage of the first thin film transistor and a voltage of the one terminal of the storage capacitor are the Vint, a voltage of the other terminal of the storage capacitor is the Vref (figs. 2-5, first stage comprises P1 and P2, see ¶ 56-60, VG=Vint, VA=Vsus, see also ¶ 75; see also fig. 9),
	wherein in the second stage, the gate of the first thin film transistor is connected to the drain of the first thin film transistor, a data voltage applies a voltage to the source of the first thin film transistor to make the gate voltage of the first thin film transistor be Vdata+Vth, a threshold voltage of the first thin film transistor is compensated, and Vth is the threshold voltage of the first thin film transistor (figs. 2-3, figs. 5-6, second stage comprises P2 and P3, see ¶ 59-69, VG=Vdata+Vth, see also ¶ 75; see also fig. 9),
	wherein in the third stage, the first power source applies a voltage to the source of the first thin film transistor and the other terminal of the storage capacitor, the voltage of the other terminal of the storage capacitor is changed from Vref to VDD, and under an action of the storage capacitor, the gate voltage of the first thin film transistor is VDD-Vref+Vdata+Vth to make a current flowing through the light-emitting diode independent of the first power source, and VDD is the first power source (figs. 2-3, fig. 6, third stage comprises P3, see ¶ 61-69, VG=Vdata+Vth-Vsus+VDD; driving current independent of VDD; see also fig. 9).

	Regarding claim 13, this claim is rejected under the same rationale as claim 12.

.

Response to Arguments
Applicant's arguments filed 11/23/20 have been fully considered but they are not persuasive.  Regarding claims 1, 7, 11, and 12-14, Applicant argues that the “outstanding Office Action asserted that it would have been obvious to a person of ordinary skill in the art to modify Sun with Lee’s configurations to reach the claimed invention” (Remarks, p. 14).  However, this is a mischaracterization of Examiner’s rejection of the claims.  In fact, Examiner has asserted (see rejection above, emphasis added) that “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Li in view of Sun with the initialization of Lee since such a modification provides a response speed in the sampling period can be easily adjusted (Lee, ¶ 125) and allows easy compensation for degradation (Lee, ¶ 125)”.  In other words, it is Li in view of Sun, further modified by Lee, that is relied upon to reject the claims.
	Specifically, Examiner merely relies upon Sun to teach that gates of different transistors can be controlled by different scan signals (e.g., the claimed fourth and seventh thin film transistors, see above rejection of claim 1).  Thus, Applicant’s arguments that “to achieve the purpose of Sun, the controlling scan signals are inevitably different for the two sides of the compensating capacitor” and “it would require substantial reconstruction and redesign of the circuit arrangements of Sun, as well as a change in the basic principle under which Sun was designed to operate” (Remarks, pp. 14-15) are not germane, as Examiner is not relying upon complete bodily incorporation 
	No substantial reconstruction or redesign is required and no change in the basic principle of operation is necessary for the combination as discussed by Examiner in the above rejection of the claims.  The rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626